UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7475



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY LEE WATSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-92-143, CA-96-3243-6-20AK)


Submitted:   June 17, 1999                  Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin Thomas Stepp, FEDERAL PUBLIC DEFENDER’S OFFICE, Green-
ville, South Carolina, for Appellant. William Corley Lucius, As-
sistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lee Watson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Watson, Nos. CR-92-

143; CA-96-3243-6-20AK (D.S.C. Oct. 7, 1998).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2